          Case 2:20-cr-00334-JAD-DJA Document 15
                                              14 Filed 12/10/20
                                                       12/09/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     SUPRIYA PRASAD
 3   Assistant United States Attorney
     District of Nevada
 4   501 Las Vegas Blvd. So., Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     supriya.prasad@usdoj.gov
 6   Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9
     UNITED STATES OF AMERICA,                     2:20-cr-00334-JAD-DJA
10
                   Plaintiff,                      STIPULATION TO QUASH
11                                                 WARRANT
                   v.
12
     COLBY MATTHEW OLEN,
13
                   Defendant.
14

15

16         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Supriya Prasad, Assistant United States Attorney,

18   counsel for the United States of America, and Gabriel Grasso, counsel for Colby Matthew

19   Olen, that the warrant entered on December 9, 2020 shall be quashed.

20

21

22

23

24
          Case 2:20-cr-00334-JAD-DJA Document 15
                                              14 Filed 12/10/20
                                                       12/09/20 Page 2 of 3




 1          The Stipulation is entered into for the following reasons:

 2          1.     On November 25, 2020, a complaint and warrant was entered against defendant

 3   Colby Matthew Olen in case number 2:20-mj-01027-BNW.

 4          2.     Olen was subsequently arrested on November 27, 2020.

 5          3.     A detention hearing was held on December 1, 2020, and Olen was released

 6   subject to conditions.

 7          4.     On December 9, 2020, a federal grand jury returned an indictment against Colby

 8   Matthew Olen. A warrant was also issued.

 9          5.     The parties agree that the warrant entered on December 9, 2020 should be

10   quashed.

11          DATED this 9th day of December 2020.

12          NICHOLAS A. TRUTANICH
            United States Attorney
13
            By /s/ Supriya Prasad                              By /s/ Gabriel Grasso      .
14          SUPRIYA PRASAD                                     GABRIEL GRASSO
            Assistant United States Attorney                   Counsel to Colby Matthew Olen
15

16

17

18

19

20

21

22

23

24

                                                     2
        Case 2:20-cr-00334-JAD-DJA Document 15
                                            14 Filed 12/10/20
                                                     12/09/20 Page 3 of 3




 1

 2

 3                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 4

 5
     UNITED STATES OF AMERICA,                 2:20-cr-00334-JAD-DJA
 6
                Plaintiff,                     ORDER
 7
                v.
 8
     COLBY MATTHEW OLEN,
 9
                Defendant.
10

11

12       IT IS ORDERED that the warrant entered on December 9, 2020 shall be quashed.

13
                           10th
               Dated this _______ day of December 2020.
14

15                                                _______________________________________
                                                    HON.HON.  ELAYNA
                                                          DANIEL        J. YOUCHAH
                                                                  J. ALBREGTS
16                                                  UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

                                              3
